   8:21-cv-00273-RGK-PRSE Doc # 9 Filed: 09/07/21 Page 1 of 2 - Page ID # 28




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                     Plaintiff,                                8:21CV273

       vs.
                                                                 ORDER
DIRECTOR    MICHEAL   MYERS,
CAPTAIN WEST, LT SWIRCEK, and
THE   ENTIRE   DCC  MEDICAL
STAFF/DOCTORS AND NURSES,

                     Defendants.


      IT IS ORDERED that:

      1.     Plaintiff’s motion to extend time to pay partial filing fee (Filing 8) is
granted.

      2.     Plaintiff must pay an initial partial filing fee of $7.37 within 30 days,
unless the court extends the time in which he has to pay in response to a written
motion.

       3.    After payment of the initial partial filing fee, Plaintiff’s institution must
collect the additional monthly payments in the manner set forth in 28 U.S.C. §
1915(b)(2), quoted above, and forward those payments to the court.

      4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.
   8:21-cv-00273-RGK-PRSE Doc # 9 Filed: 09/07/21 Page 2 of 2 - Page ID # 29




       5.    The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: October 7, 2021: initial partial filing fee
payment due.

       6.     Plaintiff is advised that, following payment of the initial partial filing
fee, the next step in Plaintiff’s case will be for the court to conduct an initial review
of Plaintiff’s claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course
of business.

      Dated this 7th day of September, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
